DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15, 17 and 19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 20150218889) in view of Honma et al. (JP 59200869).
	Regarding claims 1, 8, 10 and 11, Carroll et al. discloses a seal Figs. 3A-3D (and method of creating) comprising: a first metal component 12; a second metal component 20 couplable with the first metal component; and a shape memory alloy 30 disposed around an outer surface of the first metal component, the shape memory alloy having a first state and a second state, the first state and the second state being different in at least one dimension, wherein in response to an external stimulus (i.e. temperature), the shape memory alloy transitions in one or more dimensions from the first to the second state to compress the first metal component against the second metal component from the first state to the second state thereby forming at least one metal-to-metal seal between the first metal component and the second metal component, wherein the shape memory alloy acts as a force member to couple the first metal component and the second metal component capable of forming a pressure barrier of the at least one metal to metal seal (at 38a and 44a of Annotated Fig. 3C, below) that is not formed by any portion of the shape memory alloy.  However, Carroll et al. fails to explicitly disclose that the second metal component comprises a protrusion.  Honma et al., a metal to metal seal Fig. 2, discloses the use of protrusions on a second component 12 Fig. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second component of the Carroll et al. with protrusions as taught by Honma et al. in order to provide an enhanced airtight seal. 

    PNG
    media_image1.png
    226
    605
    media_image1.png
    Greyscale

 	Regarding claim 2, the combination discloses wherein the first state of the shape memory alloy 30 is a contracted state (Fig. 3C), the second state of the shape memory alloy is an expanded state (Fig. 3D), and wherein the shape memory alloy expands from the first state to the second state. 	Regarding claim 3, the combination discloses wherein the first state of the shape memory alloy is an expanded state (Fig. 3D), the second state of the shape memory alloy is a contracted state(Fig. 3C), and wherein the shape memory alloy contracts from the first state to the second state. 	Regarding claims 4 and 12, the combination discloses wherein the shape memory alloy 30 comprises two or more elements, the elements of the shape memory alloy are selected from the group consisting of nickel, titanium, copper, aluminum, iron, manganese, silicon, and zinc (Para. 0015). 	Regarding claims 5 and 13, the combination discloses wherein the shape memory alloy 30 is selected from the group consisting of a nickel-titanium alloy (Para. 0015)), a copper-aluminum-nickel alloy, an iron-manganese-silicon alloy, and a copper-zinc-aluminum alloy. 	Regarding claim 7, the combination discloses wherein the at least one metal-to-metal seal includes a first metal-to-metal seal between the first metal component 12 and the second metal component 20. 	Regarding claim 9, the combination discloses wherein the external stimulus is selected from the group consisting of a change in temperature, a change in pressure, an electrical charge, a sonic input, and combinations thereof (Para. 0012). 	Regarding claim 14, the combination discloses subjecting the shape memory alloy 30 to a second external stimulus (when heated, Para. 0010) to transition the shape memory alloy from the second state back to the first state. 	Regarding claim 15, the combination discloses a downhole component comprising: a downhole tool 10 sized to be disposed within a wellbore, the downhole tool comprising at least a first metal component 12 and a second metal component 20 complementary to the first metal component; and a shape memory alloy 30 disposed around an outer surface of the first metal component, the shape memory alloy having a first state and a second state, the first state and the second state being different in at least one dimension, wherein in response to an external stimulus, the shape memory alloy transitions in one or more dimension from the first state to the second state to compress the first component against protrusions (on 12 of Honma) thereby forming at least one metal-to-metal seal, wherein the shape memory alloy is shaped to couple a surface of the first metal component and protrusions of the second metal component. 	Regarding claim 17, the combination discloses wherein the at least one metal-to-metal seal includes a first metal-to-metal seal between the first metal component 12 and the second metal component 20. 	Regarding claim 19, the combination discloses wherein the at least one metal-to-metal seal includes a first metal-to-metal seal between the shape memory alloy 30 and the first component 12 and a second metal-to-metal seal between the shape memory alloy and the second metal component 20. 	Regarding claim 20, the combination discloses wherein the external stimulus is selected from the group consisting of a change in temperature, a change in pressure, an electrical current, a sonic input, and combinations thereof (Para. 0010).
 	Regarding claims 21-23, the combination discloses the invention as claimed above but fails to explicitly disclose an additional third component.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional or duplicate component depending on the configuration of the seal and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	
Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach or suggest wherein the shape memory alloy acts as a force member to couple the first metal component and the second metal component to form a pressure barrier of the at least one metal-to-metal seal that is not formed by any portion of the shape memory alloy.  The Examiner disagrees.  The Carroll reference does in fact disclose a shape memory alloy 30 acts as a force member (when activated allows for metal to metal contact) to couple the first metal component and the second metal component capable a pressure barrier of the at least one metal-to-metal seal (at least at 38a and 44a of Annotated Fig. 3) that is not formed by any portion of the shape memory alloy 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675